[DO NOT PUBLISH]


              IN THE UNITED STATES COURT OF APPEALS

                       FOR THE ELEVENTH CIRCUIT            FILED
                         ________________________ U.S. COURT OF APPEALS
                                                              ELEVENTH CIRCUIT
                                No. 04-12776                   DECEMBER 7, 2005
                          ________________________             THOMAS K. KAHN
                                                                   CLERK
                      D. C. Docket No. 02-21050-CV-UUB

FEDERAL TRADE COMMISSION,

                                                           Plaintiff-Appellee,

                                      versus

CAPITAL CHOICE CONSUMER CREDIT, INC., a
corporation, d.b.a. National Credit Shopper, d.b.a. NCS,
RICARDO E. MARTINEZ, individually and as an
officer of Capital Choice Consumer
Credit, Inc. and Millennium Communications and
Fulfillment, Inc., et al.,


                                                           Defendants-Appellants.

                          ________________________

                 Appeals from the United States District Court
                     for the Southern District of Florida
                        _________________________

                                (December 7, 2005)

Before HULL, MARCUS and HILL, Circuit Judges.

PER CURIAM:
      Capital Choice Consumer Credit, Inc., Millennium Communications and

Fulfillment, Ecommex Corp., Hartford Auto Club, Inc., Ricardo Martinez, Johnnie

Smith, and Wilfredo Lugo appeal from the district court’s order (after a bench trial)

entering final judgment against them in the amount of $36,594,684, and granting

other equitable relief in an action brought by the Federal Trade Commission for

violations of section 5(a) of the FTC Act, 15 U.S.C. § 45(a), and the Telemarketing

Sales Rule, 16 C.F.R. pt. 310. After thorough review, we affirm.

      The corporate defendants and Martinez raise six arguments on appeal: (1)

that the district court should have construed an April 23, 2002, consent order

pendente lite as having permanently resolved the issue of whether the defendants

could be ordered to pay consumer redress above the amount of refunds actually

requested by consumers; (2) that the FTC’s claims under the Telemarketing Sales

Rule, 16 C.F.R. § 310.3(b), are barred by the doctrine of claim preclusion in light

of a stipulated final judgment that disposed of the FTC’s claims against former

codefendants E-Credit Solutions, Inc., Scott Burley, and Zentel Enterprises, Inc.;

(3) that the district court abused its discretion when it refused to allow the

defendants to add an expert witness after the close of discovery; (4) that the district

court erred in granting partial summary judgment on the issue of whether the

corporate defendants’ “Approval Certificate” program was a deceptive marketing



                                          2
practice in violation of section 5(a) of the FTC Act; (5) that the district court

committed clear error in finding that the corporate defendants’ “Earn-a-Bankcard”

program was a deceptive marketing practice in violation of section 5(a) of the FTC

Act and an abusive telemarketing practice under the Telemarketing Sales Rule, 16

C.F.R. § 310.4, and, finally, (6) that the district court committed clear error in

imposing personal liability on Martinez for violations associated with the Approval

Certificate and Earn-a-Bankcard programs.

      Appellant Smith has adopted the arguments raised about corporate liability

and the effect of the consent order pendente lite. Additionally, he argues (7) that

the district court committed clear error in finding him individually liable for

violations associated with the Approval Certificate program, the Earn-a-Bankcard

program, the upsale program, and unauthorized bank account debits. Finally,

appellant Lugo argues that (8) the district court erred in finding him individually

liable for violations associated with the Earn-a-Bankcard program, the upsale

program, and unauthorized bank account debits.

      We have carefully reviewed the record and the arguments of the parties. As

for issues (2), (4), (5), (6), (7), and (8), we affirm based on the detailed findings

and thoroughly explained reasoning the district court provided in its orders of

February 19, 2004, June 2, 2003, and May 4, 2004. As for issue (1) -- the effect of



                                         3
the district court’s April 23, 2002, consent order pendente lite -- we find the

appellants’   argument   unpersuasive.    The    April   23,   2002   order     itself   is

unambiguously labeled as an order pendente lite governing the parties only during

the course of the litigation. Nothing in the order or in the transcript of the

preliminary injunction hearing leading up to the preliminary agreement underlying

the April 23, 2002 order suggests that either of the parties contemplated any final

settlement on liability or remedies.

      As for issue (3) -- the district court’s refusal to allow the addition of a late-

disclosed expert witness -- we can discern no abuse of discretion. We have

repeatedly recognized “the basic principle that an appellate court must afford the

district court’s gatekeeping determinations ‘the deference that is the hallmark of

abuse-of-discretion review.’” United States v. Frazier, 387 F.3d 1244, 1248 (11th

Cir. 2004) (en banc) (quoting Gen. Elec. Co. v. Joiner, 522 U.S. 136, 143 (1997)).

Appellants sought to add an expert witness (Dr. Yoram Wind) only 25 days before

the trial was scheduled to begin, discovery having closed, and in violation of the

court’s scheduling order. Under these circumstances we can discern no error, let

alone an abuse of the trial court’s broad discretion in controlling the admissibility

of expert testimony.

      In short, we affirm the judgment of the district court in all respects.

      AFFIRMED.


                                           4